
	

113 HR 4274 IH: To amend the Honoring the Families of Fallen Soldiers Act to provide a permanent appropriation of funds for the payment of death gratuities for survivors of deceased members of the uniformed services in event of any future period of lapsed appropriations.
U.S. House of Representatives
2014-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4274
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2014
			Mr. Barber introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To amend the Honoring the Families of Fallen Soldiers Act to provide a permanent appropriation of
			 funds for the payment of death gratuities for survivors of deceased
			 members of the uniformed services in event of any future period of lapsed
			 appropriations.
	
	
		1.Permanent appropriation of funds for payment of death gratuities for survivors of members of the
			 uniformed services in event of a period of lapsed appropriations
			(a)AppropriationThe Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 (also known
			 as the Honoring the Families of Fallen Soldiers Act; Public Law 113–44;
			 127 Stat. 555) is amended—
				(1)in the matter preceding section 101—
					(A)by striking of the Department of Defense; and
					(B)by inserting after fiscal year 2014 the following: and, as provided in section 101(c), subsequent fiscal years whenever there is a period of lapsed
			 appropriations; and
					(2)in section 101, by adding at the end the following new subsection:
					
						(c)
							(1)During any subsequent period of lapsed appropriations during a fiscal year, such amounts as may be
			 necessary, at a rate for operations as provided for the most recent fiscal
			 year for which an Act making appropriations for the uniformed services (as
			 defined in section 101(5) of title 37, United States Code) has been
			 enacted and under the authority and conditions provided in such Act, for
			 the accounts from which death gratuities are paid under sections 1475–1477
			 and 1489 of title 10, United States Code, for the purpose of making such
			 death gratuity payments for survivors of deceased members of the uniformed
			 services during the period of lapsed appropriations.
							(2)In paragraph (1) and section 103, the term period of lapsed appropriations means any period of time after the start of a fiscal year for which interim (other than pursuant
			 to subsection (a) or paragraph (1)) or full-year appropriations for the
			 accounts referred to in paragraph (1) are not in effect..
				(b)DurationSection 103 of the Department of Defense Survivor Benefits Continuing Appropriations Resolution,
			 2014 (also known as the Honoring the Families of Fallen Soldiers Act;
			 Public Law 113–44) is amended to read as follows:
				
					103.Appropriations and funds made available and authority granted pursuant to section 101(c) of this
			 joint resolution shall be available whenever there is a period of lapsed
			 appropriations for the duration of the period of lapsed appropriations..
			
